DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-37 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
RE claims 30, 32 and 33, the recitation “specially-shaped slots” rendered the claim indefinite because it is unclear which shape can be considered as “specially”.
RE claims 30, 33, 35 and 36, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claims 31-37 and 39 are rejected for their dependency on claim 30.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 28, 40 and 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. (US 2021/0218298 A1).
RE claim 28, Hu teaches an asynchronous starting (¶ 3, 57) and synchronous reluctance electric motor rotor (Fig.3 and ¶ 48), comprising a rotor core 1, the rotor core 

RE claim 40/28, Hu teaches an electric motor, comprising the asynchronous starting and synchronous reluctance electric motor rotor according to claim 28 (¶ 2, 3, 57).

RE claim 42/40, Hu teaches a compressor, comprising the electric motor according to claim 40 (the motor is capable to be used in a compressor. Furthermore, when reading the preamble in the context of the entire claim, the recitation “a compressor” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. .

Claims 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2011/0012464 A1).
RE claim 28, Lee teaches an asynchronous starting and synchronous reluctance electric motor rotor (pre-amble limitation), comprising a rotor core (no number, see Figs.1, 2 and ¶ 42), the rotor core comprising: a first magnetic barrier structure 12-1 (outer most barrier structure 12), comprising multiple groups of first magnetic barrier portions 12 arranged at interval along a d-axis of the rotor core (Fig.1); and a second magnetic barrier structure 12-2 (inner barrier structure 12, see annotated Fig.1), comprising two communicating magnetic barrier slots 12-2 arranged at interval along the d-axis, the two communicating magnetic barrier slots 12-2 being respectively located on two sides of the first magnetic barrier structure 12-1 the communicating magnetic barrier slots 12-2 being arc-shaped slots extending circumferentially along the rotor core, and slot walls (SW) of two ends of the arc-shaped slots (12-2) being arranged parallel to a q-axis (see Fig.1 for slot wall SW substantially parallel to the q-axis).
When reading the preamble in the context of the entire claim, the recitation “an asynchronous starting and synchronous reluctance electric motor rotor” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation 
[AltContent: textbox (Slot wall (SW))][AltContent: arrow][AltContent: textbox (First magnetic barrier structure 12-1)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second magnetic barrier structure 12-2)]
    PNG
    media_image1.png
    813
    809
    media_image1.png
    Greyscale




.

Allowable Subject Matter
Claims 30-39 and 41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
RE claim 30/28, the prior-art does not teach, inter alia, as the multiple groups of first magnetic barrier portions, one or more selected from linear slots, second arc-shaped slots and specially-shaped slots are used; preferably, wherein the first magnetic barrier structure further comprises: multiple supplementary slots, respectively located between an end of the first magnetic barrier portion and an outer edge of the rotor core; preferably, wherein the rotor core has a central through hole, through which a rotating shaft runs; when some or all of the first magnetic barrier portions are second arc-shaped slots, the second arc-shaped slots are arranged to evade the central through hole; and the second arc-shaped slots protrude toward a side away from the central through hole.
Claims 31-37 and 39 are allowable for their dependency on claim 30.
RE claim 38/28, the prior-art does not teach, inter alia, the two communicating magnetic barrier slots are symmetrically arranged along the q- axis; and/or the communicating magnetic barrier slot is symmetrically arranged along the d-axis; or, wherein the multiple groups of first magnetic barrier portions are symmetrically arranged 

RE claim 41, the prior-art does not teach, inter alia, the electric motor further comprises a stator arranged outside the asynchronous starting and synchronous reluctance electric motor rotor, there is an air gap δ between the stator core of the stator and the rotor core of the asynchronous starting and synchronous reluctance electric motor rotor, and there is a distance L1 between the independent magnetic barrier slot for the asynchronous starting and synchronous reluctance electric motor rotor and the outer edge of the rotor core as well as between the supplementary slot for the asynchronous starting and synchronous reluctance electric motor rotor and the outer edge of the rotor core, where 0.5δ≤L1<δ; or, wherein the electric motor further comprises a stator arranged outside the asynchronous starting and synchronous reluctance electric motor rotor, there is an air gap δ between the stator core of the stator and the rotor core of the asynchronous starting and synchronous reluctance electric motor rotor, and there is a distance L2 between the supplementary slot for the asynchronous starting and synchronous reluctance electric motor rotor and the first magnetic barrier portion for the asynchronous starting and synchronous reluctance electric motor rotor, where 0.5δ≤L2<δ; or, wherein the electric motor further comprises a stator arranged outside the asynchronous starting and synchronous reluctance electric Conclusion
e q-axis, for the asynchronous starting and synchronous reluctance electric motor rotor, and the tooth width K of the stator core of the stator and the distance D6 have the following relationship: D6>K.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/THOMAS TRUONG/Primary Examiner, Art Unit 2834